DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-28 are canceled by preliminary amendment. Claims 45-46 are new. Claims 29-46 are present for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 was filed after the mailing date of the non-final action mailed on 08/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 29-44 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. US 9,783,566. This is a statutory double patenting rejection.
Note that U.S. Patent No. US 9,783,566 is the grand parent of the instant application.  Furthermore, U.S. Patent No. US 9,783,566 is the parent application of 15/697,628 now US 10,570,163 which in turn is a continuation application of the instant application. Thus the current application is not protected under 35 U.S.C. 121.


	In this instance Applicant's argue the statutory double patenting rejection because the claims in the instant invention while encompassed by the claims in US 9,783566 are limited to the UDP glycosyltransferase of SEQ ID NO: 11. Applicant's argument has been carefully considered and found persuasive. Thus, the statutory double patenting rejection is withdrawn. However, claims 29-46 are now rejected under the following statute.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-33, 45 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 9, 78,566. Although the claims at issue are claim 1 of U.S. Patent No. US 9,783,566 is drawn to a method for synthesizing rebaudioside E from rebaudioside KA, where the method comprises adding to an in vitro reaction mixture: (a) rebaudioside KA, substrates selected from the group consisting of sucrose, uridine diphosphate (UDP) and uridine diphosphate-glucose (UDP-glucose), and a UDP-glycosyltransferase including a UDP-glycosyltransferase fusion enzyme having the amino acid sequence of SEQ ID NO: 11;  and incubating the reaction mixture for a sufficient time to produce rebaudioside E, wherein a glucose is covalently coupled to the C2'-13-O-glucose of rebaudioside KA to produce rebaudioside E. Thus rendering claims 29-33 and 45 to be obvious.


Maintained - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-44 now includes 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent 9850270 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the US Patent 9850270 B2 are directed to a method of obtaining Reb KA, wherein the method comprising preparing a reaction mixture comprising stevioside, sucrose, UDP, UDP-glucose and glucosyltransferase selected from UDP-glucosyltransferase fused to sucrose synthase with the preferred glucosyltransferase is EUGT11. 
The claims of the instant application are directed to method of making rebaudioside E from Reb KA and stevioside by the action of glucosyltransferase selected from UDP-glucosyltransferase and fusion of glucosyltransferase fused to sucrose synthase with the preferred glucosyltransferase is EUGT11 in the presence of sucrose to produce rebaudioside E wherein a glucose is covalently coupled to the C2’-13-O-glucose of rebaudioside KA to produce rebaudioside E and/or wherein a glucose is covalently coupled to the C2’-19-O-glucose of rebaudioside KA to produce rebaudioside E.
The claimed methods are indistinguishable as both RebKA and RebE are precursor to Reb D and D2 and EUGT11 are capable of converting rubososide to RebKA, RebE and Reb D or D2.

Claims 29-44 of the instant application encompass a method of making rebaudioside E from Reb KA and stevioside by the action of glucosyltransferase selected from UDP-glucosyltransferase and fusion of glucosyltransferase fused to sucrose synthase with the preferred glucosyltransferase is EUGT11 in the presence of sucrose to produce rebaudioside E wherein a glucose is covalently coupled to the C2’-13-O-glucose of rebaudioside KA to produce rebaudioside E and/or wherein a glucose is covalently coupled to the C2’-19-O-glucose of rebaudioside KA to produce rebaudioside E.
Claim 1 of US 9,908,913 B2 is drawn to a method for synthesizing rebaudioside E from rubusoside, the method comprising: (a) preparing a reaction mixture comprising;  (i) rubusoside, (ii) substrates selected from the group consisting of sucrose, uridine diphosphate (UDP) and uridine diphosphate-glucose (UDP-glucose), and (iii) a HV1 UDP-glycosyltransferase having the amino acid sequence of SEQ ID NO: 5 or a UDP-glycosyltransferase fusion enzyme comprising a EUGT11 uridine diphosphoglycosyltransferase domain coupled to a sucrose synthase domain having the amino acid sequence of SEQ ID NO: 11;  and (b) incubating the reaction mixture for a sufficient time to produce rebaudioside E, wherein a glucose is covalently coupled to rubusoside to produce rebaudioside KA, and a glucose is covalently coupled to rebaudioside KA to produce rebaudioside E. 
 
Applicants requested these rejections to be held in abeyance. The request has been accepted.

 
Conclusion: No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.